Citation Nr: 0724881	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed chronic fatigue 
syndrome (CFS).  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO.  



FINDING OF FACT

There are no objective findings or otherwise independently 
verifiable evidence of CFS.  



CONCLUSION OF LAW

CFS was not incurred in or aggravated by the veteran's active 
duty service.
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & West Supp. 
2006);  
38 C.F.R. §§ 3.303, 3.307, 3.317 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in letters of May 2004, and March 2005, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection.  The letters specified what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to his claim.  The Board notes that the appellant 
did not receive notice as to the disability rating and the 
effective date elements, as required by Dingess.  Therefore, 
VCAA notice is presumed prejudicial pertaining to content.  
Nevertheless, the Board finds that such presumption of 
prejudice is rebutted because these errors did not affect the 
essential fairness of the adjudication.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board concludes that since 
the preponderance of the evidence is against the claim on 
appeal, any question as to the rating and effective date to 
be assigned is moot.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes service medical records and VA treatment records.  
There are no known additional records to obtain.  The veteran 
sent a letter to VA in March 2006, that he had no additional 
information or evidence to give to VA to substantiate his 
claim.  A hearing was offered, and the veteran did not report 
for the scheduled videoconference hearing in July 2007.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claim.


Service Connection

The veteran is claiming service connection for CFS.  He 
asserts now being chronically fatigued due to his service in 
the Persian Gulf.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.303(a) (2006).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  See 
38 U.S.C.A. §§ 1112, 1131 and 1137 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2006).  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service. 
See 38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

However, as to the undiagnosed illness part of the 
appellant's claim, as discussed in more detail hereinbelow, 
he is not required to provide competent evidence linking a 
current disability to an event during service.  See Gutierrez 
v. Principi, 19 Vet. App. 1 (2004).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117 (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.317 (2006).  

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service- connection 
under 38 U.S.C.A. 1117(d).  

Section 202(a) also expanded compensation availability for 
Persian Gulf veterans to include "medically unexplained 
chronic multi-symptom illness," such as fibromyalgia, chronic 
fatigue syndrome and irritable bowel syndrome that is defined 
by a cluster of signs or symptoms.  

The provisions of 38 C.F.R. § 3.317 were amended in 2003 to 
incorporate these changes, and that amendment was made 
retroactively effective March 1, 2002. See 68 Fed. Reg. 
34539-43 (June 10, 2003).  New provisions of 38 C.F.R. 
§3.317(a)(2)(ii) were added defining the term "medically 
unexplained chronic multi-symptom illness" to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  

It was further stated that "Chronic multi-symptom illnesses 
of partially understood etiology and pathophysiology will not 
be considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic multi-
symptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  

It was provided, however, in 38 C.F.R. § 3.317(a)(2)(i)(B)(4) 
that the list may be expanded in the future when the 
Secretary determines that other illnesses meet the criteria 
for a "medically unexplained chronic multi-symptom illness."  

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines. See 38 
U.S.C.A. § 1117 (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.317(a)(1)(i) (2006).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States. 
See 38 C.F.R. § 3.317(a)(2-5) (2006).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi- 
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. See 38 C.F.R. § 3.317(b), as amended by 
68 Fed. Reg. 34539-543 (June 10, 2003).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  The Board has therefore given 
consideration to whether service connection may be granted 
for the claimed disorder regardless of his Persian Gulf 
service.  

As a threshold matter, the Board notes that the service 
personnel records showed that the veteran served in the 
Southwest Asia theater of operations from September 1990 to 
March 1991.  Therefore, he had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117 (West 2002 & West Supp. 2006); 
38 C.F.R. § 3.317 (2006).  

However, a careful review of the service medical records 
shown neither findings, treatment or diagnosis of CFS , nor 
any signs or symptoms indicative of CFS.  

Since service, the veteran has been evaluated on two 
occasions for CFS.  In March 2005, the veteran underwent VA 
examination when he had a job working a 12 hour shift in a 
food factory that required packing and long standing and 
walking.  He reported going home after work and often feeling 
tired.  This type of fatigue had been present since his 
return from the Persian Gulf, but did not prevent him from 
doing his daily work.  

The veteran related no history of debilitating fatigue, 
fever, palpable lymph nodes, or special muscle weakness.  He 
had occasional headaches, every other day, that were not 
related to work and some sleep difficulty.  

The examination revealed no swelling, pain in manipulation of 
the joints, evidence of trigger points in any of the joints, 
pharyngitis, or enlarged or palpable lymph nodes.  The 
diagnosis was that there was no clinical evidence of CFS 
found.  

The veteran underwent another VA examination in January 2007.  
The veteran was noted to have undergone a VA examination in 
September 2006, which found an old fracture of the left 
tibia, chronic strain of the right knee with intermittent 
pain, and chronic tension headaches, with normal MRI of the 
brain.  It reportedly was the opinion of the September 2006 
examiner that the veteran had no clinical undiagnosed 
illnesses manifested by bilateral knee pain or headaches.  

During the January 2007 examination, it was noted that the 
veteran had changed jobs and was now a truck driver.  This 
employment was noted to be 8 hours a day, 5 days a week.  He 
related that, after excessive work loading and unloading 
trucks, he was tired and required a 10 to 15 minute break and 
denied having a new onset of fatigue affecting his 
employment.  

The findings of this examination were basically the same as 
those of the March 2005 VA examination.  The examiner stated 
that there was no definite date of diagnosis of CFS made.  He 
also indicated that the veteran did not meet the required 
criteria for CFS and was working 40 hours a week.  His work 
was not limited due to fatigue.  There was no episode of 
incapacity requiring bed rest or treatment.  He did not 
receive any treatment for CFS.  The diagnosis was no clinical 
evidence of CFS found during this examination.  

A careful review of the record to include those of the recent 
VA outpatient treatment records and VA examinations showed no 
diagnosis of CFS.  

Other competent evidence to show a diagnosis of CFS has not 
been presented.  Absent a current diagnosis of CFS, service 
connection on this basis must be denied.  

The Board also must address the matter of service connection 
for an undiagnosed illness given the veteran's service in 
this case. See 38 C.F.R. § 3.317 (2006).

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran in this regard reports being 
chronically fatigued since his service in the Persian Gulf.  

However, there must be either objective indicators of a 
disability, such as "signs" evident to a medical examiner or 
other, non-medical indicators capable of independent 
verification.  There is no such evidence here.  

The evidence does not serve to establish that the claimed 
fatigue ever existed.  No medical examiner has opined that 
the veteran was chronically fatigued.  In fact, the evidence 
of record is to the contrary.  

In connection with recent examination, the veteran was noted 
to work regularly; his employment was not shown to have been 
affected by chronic fatigue over and any fatigue above that 
normally expected with the performance of strenuous work .  
During his most recent VA examination, the veteran reported 
loading and unloading trucks with only a 10 to 15 minute 
break during course of a normal work day.  

There is no competent evidence verifying the veteran's 
assertions of having CFS or being chronically fatigued that 
VA could independently verify.  In order to prevail on a 
claim for service connection, there must be current evidence 
of the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Here there is no competent evidence of signs or symptoms of 
CFS.  Thus, it cannot be said that the veteran suffers from 
CFS, within the meaning of applicable law and regulations.  
Therefore, service connection is not warranted.  



ORDER

Service connection for claimed CFS is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


